COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 MARIO JOHN TURNER,                                         No. 08-15-00234-CR
                                                 §
                        Appellant,                              Appeal from
                                                 §
 v.                                                      County Court at Law No. 2
                                                 §
 THE STATE OF TEXAS,                                       of Collin County, Texas
                                                 §
                        Appellee.                          (TC # 002-87100-2014)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on Appellant=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed for want of jurisdiction, in

accordance with the opinion of this Court. We therefore dismiss the appeal. We further order

that this decision be certified below for observance.

       IT IS SO ORDERED THIS 23RD DAY OF SEPTEMBER, 2015.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.